Title: To James Madison from William C. C. Claiborne, 26 July 1803
From: Claiborne, William C. C.
To: Madison, James


Sir,
Near Natchez July 26th. 1803
The Road leading from this Territory thro’ the Chickasaw & chactaw country to Tennessee has become Very insecure.

Robberies are frequent, one Citizen has recently been killed, and two others wounded.
The robberies are supposed to have been committed by a party of abandoned white-men who alternately infest the Mississippi River & the road; the other Depredations may be attributed to a few cowardly & base Indians, who in executing their savage Law, the “Lex talionis,” thought it most convenient to make a defenc[e]less Traveller their Victim; the use of this Road therefore, is an object of much fear, and unless some means of protection are speedily resorted to, My opinion is, that the outrages will be renewed, and with encreased Violence.
It appears to me, that if two small detachments of regular Troops were Stationed at suitable positions, on the Public Road, between our settlements & the chickasaw towns, with orders to give protection & assistance to Travellers, and in the event of Depredations to pursue & arrest the offenders and convey them to Natchez for Trial, the Road might soon be Used in safety.
If the President should deem these establishments advi[s]able, & should wish the assent of the Indians thereto, I will either in person, or thro’ the Agents in the Nation, make immediate exertions to secure that Assent.
The white-men who rob on the Wilderness Road, and on the River, are supposed to be headed by a certain Saml. Mason rendered infamous by his crimes; This Man and his associates were lately apprehended in Louisan’a, & the Governor General of that province determined to surrender them to the Executive of this Territory, but on their way thither, they effected their escape, by killing one, and wounding several of the guards.
I have offered a reward of five hundred Dollars for the apprehending these Robbers, & ordered out at different periods, several small detachments of Militia, in pursuit of them, but their arrest has not yet been effected. The Acting number of this Banditti is (at this time) said to amount from 12 to 16 & their Accomplices are Supposed to be numerous.
Untill these Robbers should be arrested, and some regular troops stationed on the Wilderness Road, I think it would be a prudent measure to Keep on constant duty, about 20 mounted militia of this Territory in order to guard the Travellers, whose persons & properties are at this time, greatly Exposed, & on this point, I shall be solicitous to receive your instructions. I am Sir with great Esteem & respect Your Hble Servt,
William C. C. Claiborne
 

   
   RC (DLC). In a clerk’s hand, signed by Claiborne. Docketed by JM.



   
   Lex talionis: the law of retaliation.



   
   The infamous Samuel Mason (ca. 1750–1803), who preyed upon travelers returning from New Orleans along the Natchez Trace, was murdered by two of his confederates in the summer of 1803.



   
   The rest of this sentence is in Claiborne’s hand.


